Citation Nr: 0327845	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

The propriety of the initial evaluation for total knee 
replacement for chronic arthritis of the left knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for a 
total knee replacement for chronic arthritis of the left knee 
and assigned a 30 percent evaluation for that disability 
effective from April 15, 1999.  In November 2001, the veteran 
testified at a travel Board Hearing before the undersigned 
Veterans Law Judge.  In June 2002, the Board requested that 
the veteran be examined in connection with his claim for an 
increased evaluation for total knee replacement for chronic 
arthritis of the left knee.  An examination was done in 
November 2002.  This matter was remanded by the Board in June 
2003.  


FINDING OF FACT

The veteran's total knee replacement for chronic arthritis of 
the left knee is manifested by well-healed scars, the left 
calf measures 1/2 inch smaller than the right in circumference, 
there is moderate atrophy of the left thigh; flexion was 0 to 
94 degrees, with morning stiffness but no painful motion or 
instability; X-rays show total knee replacement which remains 
unchanged.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's total knee replacement for chronic arthritis of 
the left knee, are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.30, 
4.40-4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5055, 5256, 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  The veteran's completed claim form for 
his claim was received in April 1999.  With respect to VA's 
duty to notify, the record shows that the requirements of the 
VCAA were set forth in detail in letters furnished to the 
appellant and his representative in July 2003 as well as in a 
Supplemental Statements of the Case (SSOC) in October 2001.  
Moreover, it appears from the contentions and arguments 
presented by the appellant that he is fully aware of the 
relevant law and evidence germane to his claims at issue on 
appeal, and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of the 
claim.  The VCAA-notice letter informed him what evidence and 
information VA had and what VA would be obtaining, and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter further 
informed the veteran of the provisions of the VCAA and VA's 
duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, the appellant has 
provided testimony at his travel Board hearing in November 
2001.  He was afforded an examination in December 2002.    

Finally, the Board notes that the VCAA notification letter 
sent to the appellant substantively complied with the recent 
holding of Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), wherein the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In August 2003, following the receipt 
of the SSOC, the veteran submitted a form waiving additional 
time to submit additional evidence.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.


II. Procedural and Factual Background

The record shows that the veteran injured his left knee while 
on active duty.  He underwent a total knee replacement of the 
left knee in April 1996.  In a December 2000 rating decision, 
the RO granted service connection for the total knee 
replacement for chronic arthritis of the left knee, and 
assigned a 30 percent rating, effective from April 1999.  The 
veteran argues that the rating should be higher.

Of record are reports related to the veteran's total knee 
replacement surgery and follow-up in 1996, in addition to VA 
examination reports dated in June 2000 and December 2002.  
The report of VA examination dated in June 2000 reflects that 
the veteran walked with a minimal if any limp.  The left calf 
circumference was slightly smaller than the right, 16 7/8 
inches versus 17 1/4 inches.  The scar was 11 inches long and 
nontender and only mildly fixed in a small portion.  The 
arthroscopy scars were well-healed, nontender and small.  
Range of motion of the left knee was 0 to 95 degrees.  It had 
excellent position with five degrees valgus, considered 
normal.  There was mild fullness but no effusion in the 
joint.  The diagnosis was total knee replacement for chronic 
arthritis of the left knee.  

A report of VA examination dated in December 2002 offered 
comment that the veteran had a very satisfactory knee 
replacement.  There were no complaints of pain.  The veteran 
did report morning stiffness.  He walked without a limp.  The 
left calf was 1/4 inch smaller than the right calf.  There was 
moderate atrophy of the left thigh.  Range of motion was 0 to 
94 degrees.  The knee extended completely.  The result was 
considered excellent with the only manifestation being 
decreased flexion of the left knee.  The diagnosis was 
osteoarthritis, left knee, with total knee replacement 
surgery.  The examiner opined that the veteran had no pain or 
symptoms which could be called DeLuca symptoms, since he had 
no instability or pain on motion.  X-rays showed no change 
from 2000, the total knee arthroplasty was stable.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  These criteria are 
applicable in the instant claim.

There are additional laws and regulations that the Board 
considers when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7. Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

In December 2000, the RO found that the left knee condition 
warranted a 30 percent rating based on the minimum evaluation 
following total knee replacement and the history of 
arthritis.  38 C.F.R. §4.71a, Diagnostic Codes 5010-5055 
(2003).  Traumatic arthritis established by X-ray findings is 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  A higher evaluation could be 
warranted for chronic residuals consisting of severe painful 
motion or weakness in the affected part.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Specifically, while, a total knee replacement is rated as no 
less than 30 percent disabling, higher ratings are assigned 
dependent upon the degree of residuals demonstrated.  38 
C.F.R. § 4.71a, Diagnostic Code 5055.  A veteran needs to 
show substantially limited range of motion, or painful 
chronic residuals such as painful motion, weakness or 
symptoms equivalent to ankylosis in the affected extremity, 
to warrant an increased evaluation under this criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 
(2003).

Under Diagnostic Code 5055, a minimum rating of 30 percent 
may be assigned for prosthetic replacement of a knee joint 
one year following the procedure.  A 60 percent evaluation 
may be assigned where there is evidence of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  With intermediate degrees of residual weakness, pain, 
or limitation of motion, between that required for the 30 
percent and 60 percent ratings, the residuals are to be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  
Diagnostic Code 5256 contemplates a 40 percent rating when 
there is ankylosis in flexion between 10 degrees and 20 
degrees, and a 50 percent evaluation when there is ankylosis 
between 20 degrees and 45 degrees.  Diagnostic Code 5261 
allows for a 40 percent rating when there is extension 
limited to 30 degrees, and a 50 percent evaluation when there 
is extension limited to 45 degrees. Diagnostic Code 5262 
allows for a 40 percent rating when there is impairment of 
the tibia and fibula due to nonunion, with loose motion 
requiring brace.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261, 5262.

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's left knee total knee replacement for chronic 
arthritis of the left knee.  The veteran's left knee 
disability is rated under the minimum rating following a 
total knee replacement.  There is no medical evidence of 
chronic residuals consisting of severe painful motion or 
weakness in the affected part to warrant an increased rating 
to 60 percent under Diagnostic Code 5055.  The examinations 
in 2000 and 2002 show minimal complaints related to pain and 
weakness.  

Moreover, the evidence shows that no intermediate ratings in 
excess of 30 percent are warranted.  The examinations show 
virtually no objective indicators of significant weakness or 
pain.  The only manifestation, as noted by the VA examiner in 
2002, is limitation of motion.  Flexion is limited to 94 
degrees, and was limited to 95 degrees in 2000.  There was no 
limitation of extension.  For disabilities rated in excess of 
30 percent but which fail to meet the criteria for 60 percent 
rating criteria, the residuals are to be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  Diagnostic Code 5256 
contemplates a 40 percent rating when there is ankylosis in 
flexion between 10 degrees and 20 degrees, and a 50 percent 
evaluation when there is ankylosis between 20 degrees and 45 
degrees.  Diagnostic Code 5261 allows for a 40 percent rating 
when there is extension limited to 30 degrees, and a 50 
percent evaluation when there is extension limited to 45 
degrees.  Diagnostic Code 5262 allows for a 40 percent rating 
when there is impairment of the tibia and fibula due to 
nonunion, with loose motion requiring brace.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5261, 5262.  Regarding 
extension, a 40 percent evaluation requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2003).  The average normal range of motion of the knee 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2003).

Neither the examination report dated in June 2000 nor the one 
dated in December 2002 reflect findings which would support 
an increased rating under the range of motion criteria listed 
at Diagnostic Codes 5256, 5261, 5262 or 5261.  

The examiner in the December 2002 VA examination specifically 
noted that the veteran was not limited by painful motion or 
instability by his left knee.  The Board observes that the 
veteran does not manifest severe painful motion or weakness 
in the left lower extremity which would support a 60 percent 
evaluation under Diagnostic Code 5055.  Diagnostic Code 5055 
provides for analogous ratings when there is intermediate 
degrees of residual weakness, pain or limitation of motion.  
It is uncontroverted in the medical record that neither the 
residual weakness, nor the range of motion support a higher 
rating.  Thus, Diagnostic Codes 5256, 5261, and 5262, also do 
not support a higher rating.

In this regard, the veteran's left knee does not demonstrate 
ankylosis in flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256.  Further, even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the evidence does not show 
limitation of extension of the left knee to the degree 
required for a 40 or 50 percent rating under Diagnostic Code 
5261.  Moreover, as set forth above, the evidence since the 
veteran's surgery does not show symptoms analogous to 
nonunion of the tibia and fibula with loose motion requiring 
a brace under Diagnostic Code 5256.  While the Board does 
acknowledge the veteran's complaints of significant residuals 
following his surgery, it must be emphasized that the 
currently assigned rating does not equate to a "normal" knee 
and, in fact, does contemplate the objectively demonstrated 
residuals.  However, the Board finds that overall, the 
evidence does not support the contention that the veteran's 
residuals equate to severe painful motion or weakness which 
would afford a higher or even intermediate rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5055.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the left knee 
disability under any diagnostic code.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

An evaluation in excess of 30 percent for total knee 
replacement for chronic arthritis of the left knee is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



